Name: Commission Regulation (EC) No 1762/2003 of 7 October 2003 fixing the production levies in the sugar sector for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: EU finance;  economic policy
 Date Published: nan

 Avis juridique important|32003R1762Commission Regulation (EC) No 1762/2003 of 7 October 2003 fixing the production levies in the sugar sector for the 2002/03 marketing year Official Journal L 254 , 08/10/2003 P. 0004 - 0004Commission Regulation (EC) No 1762/2003of 7 October 2003fixing the production levies in the sugar sector for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular the first indent of Article 15(8) thereof,Whereas:(1) Article 8 of Commission Regulation (EC) No 314/2002 of 20 February 2002 laying down detailed rules for the application of the quota system in the sugar sector(3), as amended by Regulation (EC) No 1140/2003(4), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 16(2) of Regulation (EC) No 1260/2001 for sugar, isoglucose and inulin syrup shall be fixed for each marketing year before 15 October in respect of the previous marketing year.(2) For the 2002/03 marketing year, the estimate of the overall loss recorded in accordance with Article 15(1) and (2) of Regulation (EC) No 1260/2001 requires, in accordance with paragraphs 3 and 4 of that Article, the adoption of 2 % for the basic levy and 19,962 for the B levy.(3) The overall loss recorded on the basis of known data and in accordance with Article 15(1) of Regulation (EC) No 1260/2001 is covered in its entirety by the receipts from the basic production levy and the B levy. So there is no need to fix the coefficient referred to in Article 16(2) of that Regulation for the 2002/03 marketing year.(4) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The production levies in the sugar sector shall be as follows for the 2002/03 marketing year:(a) EUR 12,638 per tonne of white sugar as the basic production levy on A sugar and B sugar;(b) EUR 126,139 per tonne of white sugar as the B levy on B sugar;(c) EUR 5,330 per tonne of dry matter as the basic production levy on A isoglucose and B isoglucose;(d) EUR 55,093 per tonne of dry matter as the B levy on B isoglucose;(e) EUR 12,638 per tonne of dry matter equivalent sugar/isoglucose as the basic production levy on A inulin syrup and B inulin syrup;(f) EUR 126,139 per tonne of dry matter equivalent sugar/isoglucose as the B levy on B inulin syrup.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 50, 21.2.2002, p. 40.(4) OJ L 160, 28.6.2003, p. 33.